Citation Nr: 0717245	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  01-08 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound in the right ring 
and middle fingers with ankylosis, and residuals of a 
fracture of the right little metacarpal.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound of the right hand 
with damage to Muscle Group VIII.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

When this matter was last before the Board in March 2004, it 
was remanded to the RO for additional development.  A 
supplemental statement of the case was issued in October 
2006, and the case was returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  In March 2006 and June 2006, the veteran failed to report 
for scheduled VA examinations in conjunction with his claims 
for entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound in the right ring 
and middle fingers with ankylosis, and residuals of a 
fracture of the right little metacarpal, and entitlement to a 
disability rating in excess of 10 percent for residuals of a 
gunshot wound of the right hand with damage to Muscle Group 
VIII.  

2.  There has not been shown good cause for the veteran's 
failure to report for the scheduled VA examinations in March 
2006 and June 2006.  




CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to a disability 
rating in excess of 30 percent for residuals of a gunshot 
wound in the right ring and middle fingers with ankylosis, 
and residuals of a fracture of the right little metacarpal is 
denied as a matter of law.  38 C.F.R. § 3.655 (2006).

2.  The veteran's claim for entitlement to a disability 
rating in excess of 10 percent for residuals of a gunshot 
wound of the right hand with damage to Muscle Group VIII is 
denied as a matter of law.  38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in October 2001, June 2002, July 2002, 
and March 2004.  The veteran's available service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that records dated in March 2006 and June 2006 show the 
veteran failed to report for scheduled VA orthopedic 
examinations, and that information that may have been 
obtained at that time is unavailable.  VA regulations provide 
that when a claimant fails, without good cause, to report for 
an examination scheduled in conjunction with an original 
compensation claim the claim shall be rated based on the 
evidence of record and for increased rating claims the claim 
shall be denied.  38 C.F.R. § 3.655 (2006).

The record documents that the veteran has changed addresses 
during the course of the development of this appeal including 
following the Board's March 2004 remand.  There is no 
indication, however, that the veteran did not receive the 
foregoing remand that originally ordered the VA orthopedic 
examinations in question.  Information was received in 2005 
that he had moved from that address in Mississippi to a 
Louisiana address.  The Louisiana address was used to notify 
him of the scheduled examinations but, as noted, he did not 
appear for them.  Documents sent to him in December 2006 at 
the previous Mississippi address were returned to the Board 
as undeliverable with no forwarding address.  He has not 
apprised the VA of any valid current address.  There is also 
no indication that the veteran has offered any explanation 
that could constitute "good cause" for his failure to 
report for the required VA examinations.  There is also no 
probative evidence demonstrating that the veteran is 
incompetent because of any psychiatric disabilities nor that 
his failure to report was due to any medical disabilities 
that he may have.

Analysis

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2006).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Denials based on 38 
C.F.R. § 3.655 for failure to report for a scheduled VA 
examination without good cause are factual matters which are 
subject to a "clearly erroneous" standard of review.  Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997).  The Court has also 
held, however, that VA's "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)  (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).

In this case, in March 2004, the Board considered the medical 
evidence of record and found it insufficient to adjudicate 
the veteran's claim for increased ratings for his right hand 
disorders.  The Board remanded the case for additional 
development in March 2004 including for an orthopedic 
examination to determine the current nature and severity of 
service-connected right hand disorders.  The veteran was 
notified by correspondence dated in April 2005 and February 
2006 that arrangements were being made to schedule him for an 
examination and that if he failed to report without good 
cause his claim might be denied.  VA records show the veteran 
was scheduled for an examination in March 2006, but that he 
failed to report.  Records further document that the veteran 
was scheduled for an examination in June 2006, but that he 
again failed to report.  The letters notifying the veteran of 
the examination appointments, which were mailed to him at his 
most recent address of record, were returned as "unable to 
forward, no forward order on file."  

An October 2006 supplemental statement of the case noted his 
failure to report for the examinations and denied his claims 
for increased ratings.  Although records indicate the 
veteran's address of record may have recently changed, there 
is no evidence that the veteran attempted to contact the VA 
to provide a new address, nor has the veteran provided any 
explanation for his failure to report.

It appears that the veteran may have moved from his most 
recent address of record.  It is not clear when he may have 
moved.  He left no forwarding address, either with VA or his 
representative.  It is his burden to keep the VA apprised of 
his whereabouts; if he does not, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson, 5 Vet. App. at 265.  In Wamhoff v. Brown, 8 Vet. App. 
517 (1996), the Court found that notice of a required VA 
examination mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examination, although the evidence in that case later 
revealed that the veteran did not in fact receive such 
notification because he was not residing at that address.  As 
the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.

It is clear that the veteran has failed to report for 
scheduled VA examinations.  It is equally clear that he has 
provided no good cause for doing so.  He has not, in fact, 
recently been in communication with VA.  The record reflects 
that the veteran has several medical disabilities, and has 
moved during the course of this appeal between at least two 
States.  However, this does not relieve him of the obligation 
of keeping in touch with VA with respect to his claims.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided no explanation for not having reported for the 
scheduled examinations, the Board is satisfied that the 
veteran was properly notified and failed to report to the 
scheduled VA examinations without good cause.  In this case, 
by not keeping VA notified concerning his whereabouts, the 
veteran has totally frustrated VA's efforts to gather 
essential medical evidence to determine his entitlement to 
the increased disability ratings that he had sought.  Thus, 
the Board has no choice but to deny his claim based on his 
failure to appear for a necessary VA examination.   See 38 
C.F.R. § 3.655 (2006).  Therefore, the claim for entitlement 
to a disability rating in excess of 30 percent for residuals 
of a gunshot wound in the right ring and middle fingers with 
ankylosis and residuals of a fracture of the right little 
metacarpal and entitlement to a disability rating in excess 
of 10 percent for residuals of a gunshot wound of the right 
hand with damage to Muscle Group VIII, must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



Additional Matter

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claim is being denied based on a failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it considers whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the RO did not explicitly deny the veteran's claim 
based on his failure to report for the scheduled VA 
examinations.  However, the Board believes that the RO did 
imply that the veteran's failure to report was one of the 
bases of the most recent denial in the October 2006 
supplemental statement of the case, when it noted that there 
was no medical evidence showing the requisite pathology for 
increased ratings, that he had failed to respond to requests 
for such evidence, and that he had failed to report for 
scheduled examinations in March 2006 and June 2006.  In any 
event, as discussed above, since the veteran without good 
cause did not report for the scheduled examinations and the 
evidence of record was insufficient to support a grant of the 
benefit sought, no prejudice results from a denial on this 
basis.  Bernard, supra.

The veteran has been advised of the need to submit evidence 
showing increased disability, or to report for a VA 
examination.  Under these circumstances, the Board finds that 
the veteran has been accorded appropriate due process and 
that he is not prejudiced by the Board's denial based on his 
failure to report.




ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound in the right ring and middle 
fingers with ankylosis, and residuals of a fracture of the 
right little metacarpal, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound of the right hand with 
damage to Muscle Group VIII, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


